 1                                                          O
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 PETER KAO, an individual,    )   CV 17-08934-RSWL-GJSx
                                )
13              Plaintiff,      )
                                )   ORDER re: Defendant Snow
14                              )   Monster Inc.’s Motion
       v.                       )   for Summary Judgment of
15                              )   Noninfringement [45]
                                )
16 SNOW MONSTER INC., a         )
   California Corporation;      )
17 CAFÉ DE PARIS, INC., a       )
   California corporation;      )
18 HEEKTEA, a business entity   )
   unknown; CINDY CAI, an       )
19 individual; and DOES 1-10,   )
   inclusive,                   )
20                              )
                                )
21              Defendants.     )
22     Currently before the Court is Defendant Snow
23 Monster Inc.’s (“Defendant”) Motion for Summary
24 Judgment of Noninfringement (“Motion”) [45].    Having
25 reviewed all papers submitted pertaining to this
26 Motion, the Court NOW FINDS AND RULES AS FOLLOWS: the
27 Court DENIES Defendant’s Motion.
28
                                1
 1                             I. BACKGROUND
 2 A.    Factual Background
 3       Plaintiff Peter Kao (“Plaintiff”) brings this
 4 Action for damages and injunction for design patent
 5 infringement against Defendants Snow Monster Inc.; Café
 6 de Paris, Inc.; Heektea; Cindy Cai; and Does 1 through
 7 10.       Compl., ECF No. 1.    Defendant Snow Monster Inc.
 8 (“Defendant”) is the only remaining defendant in this
 9 Action.1
10       Plaintiff is an individual residing in Los Angeles,
11 California.       Def.’s Statement of Uncontroverted Facts &
12 Conclusions of Law (“SUF”) ¶ 1, ECF No. 45-4.
13 Defendant is a California corporation.           Id. ¶ 2.    On
14 September 30, 2008, Plaintiff was issued a design
15 patent, United States Design Patent No. D577,601 (the
16 “‘601 Patent”), for its bottle design entitled “Juice
17 Bottle”.       Id. ¶ 3; Compl. Ex. 1, the ‘601 Patent, ECF
18 No. 1-1.       The ‘601 Patent’s single claim reads “[t]he
19 ornamental design for juice bottle, as shown and
20 described.”       SUF ¶ 4; ‘601 Patent.      The ‘601 Patent
21 does not claim a lid, any surface treatment, or other
22 indicia on the claimed bottle design.           Id. ¶ 7.
23       Beginning around October 2006, Plaintiff began
24 marketing and selling “Gloji” juice, packaged in a
25 bottle that mimics the classic “A” type incandescent
26
27       1
             Plaintiff dismissed Defendants Café de Paris, Inc.; Cindy
28 Cai; and Heektea on April 19, 2018 [32-33].
                                      2
 1 light bulb (“Gloji Bottle”) and that practices and is
 2 protected by the ‘601 Patent.      Id. ¶ 8.   In or around
 3 August 2016, Defendant began marketing and offering for
 4 sale products which Plaintiff claims are “nearly
 5 identical” copies of Plaintiff’s design, such as the
 6 “Light Bulb Jar” as its appears below (the “Accused
 7 Product”).    Id. ¶ 11; Compl. ¶¶ 16, 21.
 8
 9
10
11
12
13
14
15
16
17
18
19
20 The Accused Product is 27 fl. oz., two to three times
21 larger than the Gloji Bottle, which is sold in 8.5 fl.
22 oz and 11 fl. oz versions.     SUF ¶¶ 9, 16.
23 B.     Procedural Background
24        On December 12, 2017, Plaintiff filed his Complaint
25 [1].    After ADR proceedings dismissing the other
26 defendants, two extensions of the discovery cut-off
27 date, and an extension of the motion filing deadline,
28 Defendant filed its Motion for Summary Judgment [45] on
                                  3
 1 March 18, 2019.     Plaintiff timely opposed [46], and
 2 Defendant timely replied [47].
 3                        II. DISCUSSION
 4 A.   Legal Standard
 5      Federal Rule of Civil Procedure 56(a) states that a
 6 “court shall grant summary judgment” when “the movant
 7 shows that there is no genuine dispute as to any
 8 material fact and the movant is entitled to judgment as
 9 a matter of law.”     A fact is “material” for purposes of
10 summary judgment if it might affect the outcome of the
11 suit, and a “genuine” issue exists if the evidence is
12 such that a reasonable fact-finder could return a
13 verdict for the nonmovant.    Anderson v. Liberty Lobby,
14 Inc., 477 U.S. 244, 248 (1986).     The evidence, and any
15 inferences based on underlying facts, must be viewed in
16 the light most favorable to the nonmovant.    Twentieth
17 Century-Fox Film Corp. v. MCA, Inc., 715 F.2d 1327,
18 1328-29 (9th Cir. 1983).     In ruling on a motion for
19 summary judgment, the court’s function is not to weigh
20 the evidence, but only to determine if a genuine issue
21 of material fact exists.    Anderson, 477 U.S. at 255.
22      Where the nonmovant bears the burden of proof at
23 trial, the movant need only prove that there is no
24 evidence to support the nonmovant’s case.    In re Oracle
25 Corp. Secs. Litig., 627 F.3d 376, 387 (9th Cir. 2010).
26 If the movant satisfies this burden, the burden then
27 shifts to the nonmovant to produce admissible evidence
28 showing a triable issue of fact.    Id.; Nissan Fire &
                                 4
 1 Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102-03
 2 (9th Cir. 2000); see also Cleveland v. Policy Mgmt.
 3 Sys. Corp., 526 U.S. 795, 805–06 (1999)(quoting Celotex
 4 Corp. v. Catrett, 477 U.S. 317, 322 (1986)).
 5 B.   Analysis
 6      1.    Design Patent Infringement
 7      A design patent may issue to the inventor of “any
 8 new, original and ornamental design.”     35 U.S.C. § 171.
 9 Infringement of a design patent is evaluated in a
10 two-step process.     “First, the court must construe the
11 claims of the design patent to determine their meaning
12 and scope.”     Arminak and Assocs., Inc. v. Saint-Gobain
13 Calmar, Inc., 501 F.3d 1314, 1319 (Fed. Cir. 2007)
14 (citing OddzOn Prods., Inc. v. Just Toys, Inc., 122
15 F.3d 1396, 1404-05 (Fed. Cir. 1997)).     The Court then
16 applies the ordinary observer test, which asks whether
17 “the accused design could not reasonably be viewed as
18 so similar to the claimed design that a purchaser
19 familiar with the prior art would be deceived by the
20 similarity between the claimed and accused designs,
21 ‘inducing him to purchase one supposing it to be the
22 other.’”    Egyptian Goddess, Inc. v. Swisa, Inc., 543
23 F.3d 665, 683 (Fed. Cir. 2008) (quoting Gorham Co. v.
24 White, 81 U.S. 511, 528 (1871)).
25            a.   Claim Construction
26      “Design patents are typically claimed as shown in
27 drawings, and claim construction must be adapted to
28 pictorial setting.”     Crocs, Inc. v. Int’l Trad Comm’n,
                                 5
 1 598 F.3d 1294, 1302 (Fed. Cir. 2010). “As a rule, the
 2 illustration in the drawing views is its own best
 3 description.”    Crocs, 598 F.3d at 1303 (citation
 4 omitted).   The Federal Circuit instructs the district
 5 courts to defer to figures for claim construction of a
 6 design patent.    Egyptian Goddess, 543 F.3d at 679.
 7 Here, the ‘601 Patent’s sole claim recites “[t]he
 8 ornamental design for juice bottle, as shown and
 9 described.” ‘601 Patent at 1.    Because “the preferable
10 course ordinarily will be for a district court not to
11 attempt to ‘construe’ a design patent claim by
12 providing a detailed verbal description of the claimed
13 design,” Egyptian Goddess, 543 F.3d at 679, the Court
14 relies on the illustrations contained in the ‘601
15 Patent as follows:
16       FIG. 1: “a perspective view of a juice bottle,
         showing my new design;”
17       FIG. 2: “a front elevational view of the
         invention, the rear elevational view being an
18       identical image thereof;”
         FIG. 3: “a left-side elevational view of the
19       invention, the right-side elevational view being
         an identical image thereof;”
20       FIG. 4: “a top plan view of the invention; and,”
         FIG. 5: “a bottom plan view of the invention.”
21
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                6
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 ‘601 Patent at 1-3.
13          b.   Ordinary Observer Test
14     Determining infringement of a design patent is a
15 question of fact.     Catalina Lighting, Inc. v. Lamps
16 Plus, Inc., 295 F.3d 1277, 1287 (Fed. Cir. 2002); see
17 also Richardson v. Stanley Works, Inc., 597 F.3d 1288,
18 1295 (Fed. Cir. 2010).     “[I]n conducting a design
19 patent infringement analysis, the patented design is
20 viewed in its entirety, as it is claimed.     The ultimate
21 question requires determining whether ‘the effect of
22 the whole design is substantially the same.’”     Payless
23 Shoesource, Inc. v. Reebok Int'l Ltd., 998 F.2d 985,
24 990-91 (Fed. Cir. 1993) (citing L.A. Gear, Inc. v. Thom
25 McAn Shoe Co., 988 F.2d 1117, 1125 (Fed. Cir. 1993))
26 (quotation marks and alterations omitted).     In making
27 this comparison, the fact-finder puts itself into the
28 place of an “ordinary observer.”     Egyptian Goddess, 543
                                 7
 1 F.3d at 667.   The “ordinary observer” is not an expert;
 2 he is an observer “of ordinary acuteness, bringing to
 3 the examination of the article upon which the design
 4 has been placed that degree of observation which men of
 5 ordinary intelligence give.”    Gorham, 81 U.S. at 528;
 6 Arminak, 501 F.3d at 1324 (the “ordinary observer” is
 7 the purchaser of the item displaying the claimed
 8 design).
 9     Here, Defendant argues that the designs of the
10 Accused Product and the ‘601 Patent would be
11 sufficiently dissimilar to the ordinary observer
12 because (1) the proportions differ; (2) the mouth of
13 the Accused Product is distinctly extra-wide; and (3)
14 the ‘601 Patent lacks additional, distinguishing
15 features contained in the Accused Product.     The design
16 claimed in the ‘610 Patent and the Accused Product are
17 reproduced below.
18
19
20
21
22
23
24
25
26
27
28
                               8
 1                1.     Proportions and Size of Mouth
 2        The Gloji Bottle is sold in 8.5 fl. oz. and 11 fl.
 3 oz. versions, while the Accused Product is a 27 fl. oz.
 4 jar.    SUF ¶ 16.     Defendant argues that due to its size,
 5 and the fact that the Accused Product has an elongated
 6 neck, it diverges from the ‘601 Patent’s classic, A-
 7 type light bulb.
 8        As a preliminary matter, Plaintiff argues that
 9 Defendant is improperly comparing the Accused Product
10 to the Gloji Bottle, a commercial embodiment of the
11 ‘601 Patent.    If a patentee is able to show that there
12 is no substantial difference between the claimed design
13 and the purported commercial embodiment, a comparison
14 between that embodiment and the accused design is
15 permissible.    See L.A. Gear, 988 F.2d at 1125–26 (“When
16 the patented design and the design of the article sold
17 by the patentee are substantially the same, it is not
18 error to compare the patentee's and the accused
19 articles directly[.]”); Lee v. Dayton–Hudson Corp., 838
20 F.2d 1186, 1189 (Fed. Cir. 1988).       However, the Federal
21 Circuit has “never mandated such comparisons . . . . ”.
22 High Point Design LLC v. Buyer’s Direct, Inc., 621 Fed.
23 App’x. 632, 642 (Fed. Cir. 2015) (citing Payless, 998
24 F.2d at 990).       As such, the Court declines to only
25 compare the Gloji Bottle and the Accused Product and it
26 will consider the claimed design as a whole, as well as
27 the Gloji Bottle for purposes of proportionality.
28        Turning to the comparison of the size and
                                   9
 1 proportionality, the Court considers IMAGE 1 Defendant
 2 provided of the Gloji Bottle and the Accused Product
 3 (left image), as well as the comparison Plaintiff
 4 provided of the Accused Product next to the claimed
 5 design from the ‘601 Patent (right image), both
 6 pictured below.
 7
 8
 9
10
11
12
13
14
15
16 Def.’s Mot. at 12:14-27; Pl.’s Opp’n Ex. M, ECF No. 46-
17 16.
18       While it is true that “[a] design patent cannot, of
19 course, claim every conceivable shape and proportion
20 that could arise from its basic design,” Sofpool LLC v.
21 Kmart Corp., No. CIV. S-10-3333 LKK/JFM, 2013 U.S.
22 Dist. LEXIS 76293, at *15 (E.D. Cal. May 29, 2013), the
23 Court must keep in mind that the ultimate goal of the
24 design patent is to prevent the “unauthorized
25 manufacture, use, or sale of the article embodying the
26 patented design or any colorable imitation thereof.”
27 See 35 U.S.C. § 289.   If slight variances in size or
28 proportion negated infringement, the protection
                               10
1 afforded by design patents would essentially be
2 rendered useless.
3      Here, the ‘601 Patent’s claimed design is the use
4 of a classic light bulb shape as a bottle.      Given the
5 uniqueness of the shape, the Court is not convinced
6 that Defendant has shown that Accused Product differs
7 enough in size and proportionality so that there is no
8 triable issue.      Payless, 998 F.2d at 990-91 (citation
9 omitted) (“[M]inor differences between a patented
10 design and an accused article’s design cannot, and
11 shall not, prevent a finding of infringement.”); see
12 also Crocs, 598 F.3d at 1303-04 (explaining that the
13 focus of the infringement analysis is the “overall
14 impression of the claimed ornamental features” rather
15 than “small differences in isolation.”).     The Court
16 finds that the same is true as to Defendant’s argument
17 that the mouth of the Accused Product is larger than
18 the ‘601 Patent.     Moreover, the mouth’s size is
19 functional in that its purpose is to accommodate the
20 larger straws used for boba drinks, and a design patent
21 infringement analysis should be construed to only the
22 ornamentation of the product and not to the functional
23 features.   See, e.g., Sport Dimension, Inc. v. Coleman
24 Co., Inc., 820 F.3d 1316, 1320 (Fed. Cir. 2016); OddzOn
25 Prods., 122 F.3d at 1405 (“Where a design contains both
26 functional and non-functional elements, the scope of
27 the claim must be construed in order to identify the
28 non-functional aspects of the design as shown in the
                                11
 1 patent.”).
 2     A reasonable juror could find that an ordinary
 3 observer would conclude that the Accused Product, while
 4 slightly larger with a longer neck and a wider mouth,
 5 “emobod[ies]” a classic light bulb, “or any colorable
 6 imitation thereof.”    Thus, the Court finds that in
 7 looking at the design as a whole, there is a triable
 8 issue as to whether the Accused Product’s overall
 9 effect of its design is substantially similar to the
10 ‘601 Patent.
11                2.   Additional Features
12     Defendant argues that the additional features of a
13 lid, Defendant’s logo, and decoration such as a cotton
14 candy cloud and flower crown, as shown below,
15 distinguish the Accused Product from the claimed
16 design.
17
18
19
20
21
22
23
24
25
26
27
28
                                12
 1 Plaintiff argues that the fact that the Accused Product
 2 may be sold with these additional non-permanent
 3 features is irrelevant.   However, the infringement
 4 inquiry includes those features visible “at any time
 5 during the ‘normal use’ lifetime of the accused
 6 product.”   Int'l Seaway Trading Corp. v. Walgreens
 7 Corp., 589 F.3d 1233, 1241 (Fed. Cir. 2009).    “Normal
 8 use” extends from “the completion of manufacture or
 9 assembly until the ultimate destruction, loss, or
10 disappearance of the article.”    Id. (citing Contessa
11 Food Products, Inc. v. Conagra, Inc., 282 F.3d 1370,
12 1379–80 (Fed. Cir. 2002)).    Thus, the use of the logo,
13 lid, cotton candy cloud, and flower crown all fall
14 under the “normal use” by Defendant and are relevant to
15 this analysis.
16       First, as to the lid, while it is undisputed that
17 the ‘601 Patent does not include a lid, it would be
18 apparent to an ordinary observer by looking at the
19 claimed design that a lid is intended to screw on to
20 the top of the light bulb shaped glass.    The Accused
21 Product’s use of a lid, if anything, is a “minimal
22 difference,” that does not show the absence of a
23 triable issue.   Payless, 998 F.2d at 990-91.   Further,
24 the comparison Plaintiff provided below shows the
25 Accused Product without a lid, just as the ‘601 Patent
26 claims.
27 ///
28 ///
                                13
1
2
3
4
5
6
7
8 Pl.’s Opp’n at 7:5-14.
9      The logo, flower crown, and cotton candy cloud, on
10 the other hand, appear to be distinguishing features in
11 comparison to the claimed design.    However
12 “[d]ifferences . . . must be evaluated in the context
13 of the claimed design as a whole, and not in the
14 context of separate elements in isolation.”      Ethicon
15 Endo-Surgery v. Covidien, Inc., 796 F.3d 1312, 1335
16 (Fed. Cir. 2015); id. (citing Amini, 439 F.3d at 1372)
17 (“An element-by-element comparison, untethered from
18 application of the ordinary observer inquiry to the
19 overall design, is procedural error.”).    The flower
20 crown and cotton candy cloud features are optional
21 additions, and thus there are Accused Products sold
22 without such features.   When stripped of the flower
23 crown and cotton candy cloud, a reasonable juror could
24 find that the overall shape and effect of the Accused
25 Product is substantially similar to the ‘601 Patent’s
26 classic light bulb design.    As to the use of
27 Defendant’s logo, the logo is also an addition because
28 it is “hand sticked to the jar” by employees.      Pl.’s
                                14
 1 Separate Statement of Genuine Dispute of Fact (“SGDF”)
 2 ¶ 15, ECF No. 46-1; id., Ex. Q, ECF No. 46-20.    If
 3 every Accused Product was sold with the logo affixed to
 4 it, an ordinary observer might find the two designs
 5 dissimilar enough to not cause confusion when comparing
 6 the Accused Product to the Gloji Bottle.    However, the
 7 Court must also compare the Accused Product to the
 8 claimed design, which does not include the Gloji logo.
 9 The Court emphasizes that a conclusion about what a
10 reasonable juror would think in viewing the two designs
11 is difficult to make given the factual nature of this
12 inquiry, Amini, 439 F.3d at 1371-72, and thus finds
13 that there is a triable issue as to whether these
14 additional elements render the Accused Product
15 dissimilar under the ordinary observer test.
16          c.   Prior Art
17     The ordinary observer must also be “aware of the
18 great number of closely similar prior art designs” and
19 “conversant with the prior art.”    Egyptian Goddess,
20 Inc., 543 F.3d at 676.    “[I]f the accused infringer
21 elects to rely on the comparison prior art as part of
22 its defense against the claim of infringement, the
23 burden of production of that prior art is on the
24 accused infringer.”   Id. at 678.   When viewing the
25 claimed design and an accused product in light of the
26 prior art, “the attention of the hypothetical ordinary
27 observer may be drawn to those aspects of the claimed
28 design that differ from the prior art.”    Crocs, 598
                               15
1 F.3d at 1303 (citing Egyptian Goddess, 543 F.3d at
2 681).      “If the claimed design is close to the prior art
3 designs, small differences between the accused design
4 and the claimed design assume more importance to the
5 eye of the hypothetical ordinary observer.”       Id.
6      Here, Defendant argues that when viewed in the
7 context of prior art, the disparities between the
8 Accused Product and the ‘601 Patent are significant.
9 Def.’s Mot. at 16:6-8.      Defendant first argues that
10 Plaintiff’s inspiration for the ‘601 Patent was the
11 “Pomwonderful,” a bottle consisting of two spheres to
12 symbolize pomegranate fruits, demonstrating that such
13 designs are intended to be suggestive of the contents
14 of its beverage.     Def.’s Mot. at 16:9-16; id., Ex. L,
15 “Pomwonderful” image, ECF No. 45-3.      Following this
16 theme, Defendant argues that the company Orangina
17 features a “bulbous bottom” bottle meant to recall the
18 peel of an orange, and another product, Blood of Grapes
19 Wine, is shaped like a human heart, recalling wine from
20 grapes.     Def.’s Mot. at 16:16-21.   In line with this,
21 Defendant argues that the ‘601 Patent is meant to
22 recall a light bulb because the Gloji Bottle is “the
23 juice that makes you glow,” and that the Accused
24 Product deviates from this theme and the look of a
25 traditional light bulb.     However, the “Pomwonderful,”
26 Orangina, and the Blood of Grapes Wine are neither
27 prior art references nor products assuming the classic
28 light bulb shape, and are thus irrelevant to this
                                16
 1 analysis.
 2     As another example, Defendant includes a two-page
 3 screen shot of light bulb-shaped liqueur bottles sold
 4 online by an Italy-based company, E.V.E.L.T., to
 5 further demonstrate that the Accused Product diverges
 6 from the traditional light bulb shape.      Def.’s Mot. Ex.
 7 O, ECF No. 45-3.     Plaintiff argues that this is an
 8 inappropriate reference because the exhibit Defendant
 9 provides is an online post written at least four years
10 ago, lacking foundation, accuracy, and reliability.
11 Pl.’s Opp’n at 15:15-22.     Defendant failed to address
12 this issue in its Reply.     “To satisfy the requirement
13 of authenticating or identifying an item of evidence,
14 the proponent must produce evidence sufficient to
15 support a finding that the item is what the proponent
16 claims it is.”     Fed. R. Evid. 901(a).   Defendant did
17 not provide a declaration or any form of authentication
18 as to this webpage, and as such, the Court will not
19 consider it as evidence.     Even if the webpage were
20 authenticated, the bottles are miniature in size, 35
21 ml., and support the conclusion that the Accused
22 Product is more similar in shape to the claimed design.
23 See Ex. O.
24     Finally, Defendant points to the list of references
25 of prior art cited by the USPTO examiner.      Def.’s Mot.
26 at 16:25-17:1; id., Ex. N.    Of the references listed,
27 below are the images provided to the Court of the prior
28 art designs—the first depicting a side by side
                                17
 1 comparison to the Accused Product, and the second a
 2 sampling provided by Defendant of some of the prior
 3 art.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17 Pl.’s Opp’n, Ex. N, ECF No. 46-17.
18
19
20
21
22
23
24
25
26
27
28 Def.’s Reply 11:23-12:9, ECF No. 47.
                              18
 1 Upon review of the images, the prior art designs depart
 2 from the traditional light bulb shape that the ‘601
 3 Patent depicts.   For example, the D539,146 Patent is
 4 more align with a pear shape, and while the D406,203
 5 Patent is a traditional light bulb, it is right side up
 6 as opposed to the claimed design.      Defendant also
 7 attempts to point to a Google search that there are
 8 “millions” of results showing light bulb shaped
 9 bottles, but this distracts from the analysis at hand.
10 Def.’s Reply at 12:20-27; id., Ex. B, ECF No. 47-1.
11 The fact that variations of the classic light bulb
12 shape have been used in the past does not show that
13 there is no genuine issue as to whether the Accused
14 Product is dissimilar to the ‘601 Patent.      Crocs, 598
15 F.3d at 1303 (“Even if the claimed design simply
16 combines old features in the prior art, it may still
17 create an overall appearance deceptively similar to the
18 accused design.   In that case, this court will uphold a
19 finding of infringement.”).      Thus, the Court finds that
20 a reasonable juror could consider the Accused Product
21 to most closely resemble the ‘601 Patent in light of
22 the prior art references.
23     In sum, the ordinary observer test is a question of
24 fact and Defendant has not shown there is no genuine
25 dispute of material fact as to design infringement.         In
26 viewing the entire design and its effect as a whole,
27 and in light of the prior art, there remains a triable
28 issue as to whether an ordinary observer would find the
                               19
 1 Accused Product and the claimed design to be
 2 substantially similar.   Accordingly, the Court DENIES
 3 Defendant’s Motion for Summary Judgment.
 4     2.   Exceptional Case
 5     The parties also dispute whether this is an
 6 exceptional case based upon discovery conduct.     Because
 7 the Court has denied Defendant’s Motion for Summary
 8 Judgment, it is not appropriate at this stage to
 9 determine whether this is an exceptional case
10 warranting attorneys’ fees.
11                       III. CONCLUSION
12     Based on the foregoing, the Court DENIES
13 Defendant’s Motion for Summary Judgment
14
15 IT IS SO ORDERED.
16
17 DATED: May 16, 2019           S/ RONALD S.W. LEW
18                               HONORABLE RONALD S.W. LEW
                                 Senior U.S. District Judge
19
20
21
22
23
24
25
26
27
28
                               20
